The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 2/12/2021.
Claims 1-36 are pending.
DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statement submitted on 3/21/2022 is being considered by the examiner.
Claim Objections
Claim 30 objected to because of the following informalities:  The phrase “when the device events” should be - - when the device event - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim  36, the limitations recite “identify a trend”. However, claim 36 depends on claim 28, and claim 28 recites “a trend”. It’s unclear if the trend from claim 36 is the trend from claim 28 due to improper antecedent basis. For examination purposes, the trend of claim 36 has been interpreted as the trend of claim 28.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-36 are all directed to patent-eligible subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
obtaining a device event indicator representing an event detected at a device sensor of a subject device; 
obtaining an external event indicator representing an external event detected by an environmental sensor, the external event occurring external to the subject device; and 
identifying a device malfunction at the subject device based on the device event indicator and the external event indicator.
The limitations are directed to the abstract idea of “concepts related to tracking or organizing information”. As an example, the courts held that collecting information, analyzing it, and displaying results of the collection an analysis is directed to abstract ideas (see, for example, Electric Power Group).
Claim 1 is directed to collecting information (obtain device event indicator representing an external event and obtaining an external event indicator representing an external event) and analyzing it (identifying a device malfunction at the subject device based on the device event indicator and the external event indicator). 
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include a device sensor of a subject device and an environmental sensor. 
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (sensors are well-known in the art and as explained in the Electric Power Group decision, off-the-shelf products to gather and transmit information cannot transform an idea into significantly more than the abstract idea). 
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, the claims amount to gather, transmitting, and analyzing information. These steps, as explained by the Electric Power Group decision do not provide an inventive concept. 
Regarding claims 2-10, the claims further limit the subject matter of claim 1, however, none of the claims add additional elements to the abstract idea. Instead, the same process of gathering or analyzing the gathered information is recited by the claims, using the same elements recited by claim 1.
Regarding claim  11, the limitations are similar in scope to those of claim 1. The claim further adds a memory, and a processor configured to perform the recited steps, but this is nothing more than a conventional computer. As explained in the Electric Power Group decision, off-the-shelf products to gather, transmit, receive, or analyze information cannot transform an idea into significantly more than the abstract idea. Therefore, claim 11 is rejected for reasons similar to those set forth in the rejection of  claim 1, above.
Regarding claims 12-19, the claims further limit the subject matter of claim 1, however, none of the claims add additional elements to the abstract idea. Instead, the same process of gathering or analyzing the gathered information is recited by the claims, using the same elements recited by claim 11.
Regarding claim  20, the limitations are similar in scope to those of claim 1. The claim further adds a memory, a communications interface, and a processor configured to perform the recited steps, but this is nothing more than a conventional computer. As explained in the Electric Power Group decision, off-the-shelf products to gather, transmit, receive, or analyze information cannot transform an idea into significantly more than the abstract idea. Therefore, claim 20 is rejected for reasons similar to those set forth in the rejection of  claim 1, above.
Regarding claims 21-27, the claims further limit the subject matter of claim 1, however, none of the claims add additional elements to the abstract idea. Instead, the same process of gathering or analyzing the gathered information is recited by the claims, using the same elements recited by claim 11.
Regarding claim  28, the limitations are similar in scope to those of claim 1. The claim further adds a server to receive the indications and analyze trends. As explained in the Electric Power Group decision, off-the-shelf products to gather, transmit, receive, or analyze information cannot transform an idea into significantly more than the abstract idea. Therefore, claim 20 is rejected for reasons similar to those set forth in the rejection of  claim 1, above.
Regarding claims 29-36, the claims further limit the subject matter of claim 1, however, none of the claims add additional elements to the abstract idea. Instead, the same process of gathering or analyzing the gathered information is recited by the claims, using the same elements recited by claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lee et al. (US 20200118358 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a method comprising: 
obtaining a device event indicator representing an event detected at a device sensor of a subject device (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"); 
obtaining an external event indicator representing an external event detected by an environmental sensor, the external event occurring external to the subject device (¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied"); and 
identifying a device malfunction at the subject device based on the device event indicator and the external event indicator (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied").
Regarding claim 9, Lee discloses the method of claim 1, wherein the external event indicator comprises an audio signal (¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied").
Regarding claim 11, Lee discloses a server comprising: a memory; a processor interconnected with the memory (¶[0041], the described processing system implies a computer, which are known in the art to include memories with instructions that are executed by a processor), the processor configured to: 
obtain a device event indicator, the device event indicator representing an event detected at a device sensor of a subject device (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"); 
obtain an external event indicator representing an external event detected by an environmental sensor, the external event occurring external to the subject device (¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied"); and 
identify a device malfunction at the subject device based on the device event indicator and the external event indicator (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Evans et al. (US 10300394 B1, hereinafter Evans).
Regarding claim 2, Lee discloses the method of claim 1, wherein obtaining the external event indicator comprises: obtaining external event data representing external events detected by the environmental sensor (¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined").
Lee does not disclose matching external event data patterns from the external event data to predefined external event patterns representing external event indicators.
Evans discloses matching external event data patterns from the external event data to predefined external event patterns representing external event indicators (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Evans for matching external event data patterns from the external event data to predefined external event patterns representing external event indicators.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions, which is the external event indicator of Lee.
Regarding claim 5, Lee discloses the method of claim 1.
Lee does not disclose in response to detecting the external event indicator, obtaining one or more of: a device event recording lasting a recording period; and a device event data buffer; and in response to detecting the device event indicator in one or more of the device event recording and the device event data buffer, identifying the device malfunction.
Evans discloses that identifying the device malfunction at a subject device comprises: in response to detecting the external event indicator, obtaining one or more of: a device event recording lasting a recording period; and a device event data buffer (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and 
in response to detecting the device event indicator in one or more of the device event recording and the device event data buffer, identifying the device malfunction (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Evans so that identifying the device malfunction at a subject device comprises: in response to detecting the external event indicator, obtaining one or more of: a device event recording lasting a recording period; and a device event data buffer; and in response to detecting the device event indicator in one or more of the device event recording and the device event data buffer, identifying the device malfunction.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions.
Regarding claim 13, Lee discloses the server of claim 11.
Lee does not disclose that to obtain the device event indicator, the processor is configured to: in response to obtaining the external event indicator, obtain one or more of: a device event recording and a device event data buffer; and correlate device event data from the one or more of the device event recording and the device event data buffer to the external event indicator to identify the device event indicator.
Evans discloses in response to obtaining the external event indicator, obtain one or more of: a device event recording and a device event data buffer (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and 
correlate device event data from the one or more of the device event recording and the device event data buffer to the external event indicator to identify the device event indicator (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Evans so that to obtain the device event indicator, the processor is configured to: in response to obtaining the external event indicator, obtain one or more of: a device event recording and a device event data buffer; and correlate device event data from the one or more of the device event recording and the device event data buffer to the external event indicator to identify the device event indicator.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions.
Regarding claim 14, the combined system of Lee and Evans discloses the invention substantially as applied to claim 13, above, wherein the processor is configured to input the device event data from the one or more of the device event recording and the device event data buffer to an artificial intelligence engine to identify the device event indicator and to identify the device malfunction (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").

Regarding claim 15, Lee discloses the server of claim 11.
Lee does not disclose that to obtain the external event indicator, the processor is configured to: in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer; and match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator.
Evans discloses in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and
match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee in view of Evans so that to obtain the external event indicator, the processor is configured to: in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer; and match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions.
Regarding claim 16, the combined system of Lee and Evans discloses the invention substantially as applied to claim 15, above, wherein the processor is configured to input the external event data from the one or more of the external event recording and the external event data buffer to an artificial intelligence engine to identify the external event indicator and to identify the device malfunction (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Chintakindi (US 9625266 B1).
Regarding claim 3, the combined system of Lee and Evans discloses the invention substantially as applied to claim 2.
The combined system of Lee and Evans does not disclose evaluating contextual data of the external event data patterns to obtain the external event indicator.
Chintakindi discloses evaluating contextual data of the external event data patterns to obtain the external event indicator (col. 25, lines 59-61, "input device 450 may comprise a microphone capable of receiving an audio input from the user that may be indicative of a level of driver frustration"; col. 27, lines 28-34, "the user device 440 may also receive other information to enhance the accuracy of the road frustration level value associated with one or more segments of a travel route. For example, the user device 440 may receive the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the calculated road frustration level value" - that the external event data matches the predefined external event pattern is disclosed by Evans, as shown in the rejection of claim 32, above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Evans in view of Chintakindi for evaluating contextual data of the external event data patterns to obtain the external event indicator.
One of ordinary skill in the art would have been motivated because it would "enhance the accuracy" of the system (Chintakindi, col. 27, lines 29).
Claim(s) 4, 12, 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Peter et al. (US 10820292 B1, hereinafter Peter).
Regarding claim 4, Lee discloses the method of claim 1.
Lee does not disclose that the device malfunction is identified when the device event indicator and the external event indicator occur within a threshold time period of one another.
Peter discloses that the device malfunction is identified when the device event indicator and the external event indicator occur within a threshold time period of one another (col. 15, lines 44-52, "In the case where data associated with an event is copied from the circular buffer into long-term storage, the access and retrieval of data can be triggered by the event of interest. For example, in the case where an event of interest has happened or has been detected, a seek function is used to search back in time in the circular buffer in order to retrieve a particular block of time associated with the trigger or event (e.g., a certain time period before and after a particular timestamp)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee in view of Peter so that to identify the device malfunction, the subject device is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another.
One of ordinary skill in the art would have been motivated because it would limit analysis of data to only areas of interest thus reducing a necessary amount of processing.
Regarding claim 12, Lee discloses the server of claim 11.
Lee does not disclose that the processor is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another.
discloses identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another (col. 15, lines 44-52, "In the case where data associated with an event is copied from the circular buffer into long-term storage, the access and retrieval of data can be triggered by the event of interest. For example, in the case where an event of interest has happened or has been detected, a seek function is used to search back in time in the circular buffer in order to retrieve a particular block of time associated with the trigger or event (e.g., a certain time period before and after a particular timestamp)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee in view of Peter so that the processor is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another.
One of ordinary skill in the art would have been motivated because it would limit analysis of data to only areas of interest thus reducing a necessary amount of processing.
Regarding claim 20, Lee discloses a device comprising: 
a device sensor to detect device events occurring at the device (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor"); 
a memory (¶[0041], the described processing system implies a computer, which are known in the art to include memories with instructions that are executed by a processor);
a communications interface (¶[0041], the described processing system implies a computer, which are known in the art to include memories with instructions that are executed by a processor - communication interface between processor and memory inherent); and 
a processor interconnected with the device sensor, the memory and the communications interface (¶[0041], the described processing system implies a computer, which are known in the art to include memories with instructions that are executed by a processor - communication interface between processor and memory inherent), the processor configured to: 
obtain, from the device sensor, a device event indicator representing a device event (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"); 
obtain an external event indicator representing an external event occurring external to the device (¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied"); and 
identify a device malfunction of the device based on the device event indicator and the external event indicator (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied").
Lee does not disclose that the memory stores a device event data buffer.
Peter discloses a memory that stores a device event data buffer (col. 15, lines 44-52, "In the case where data associated with an event is copied from the circular buffer into long-term storage, the access and retrieval of data can be triggered by the event of interest. For example, in the case where an event of interest has happened or has been detected, a seek function is used to search back in time in the circular buffer in order to retrieve a particular block of time associated with the trigger or event (e.g., a certain time period before and after a particular timestamp)"); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Peter so that the memory stores a device event data buffer.
One of ordinary skill in the art would have been motivated because it would limit analysis of data to only areas of interest thus reducing a necessary amount of processing.
Regarding claim 21, the combined system of Lee and Peter discloses the invention substantially as applied to claim 20, above, wherein to obtain the device event indicator, the processor is configured to: compare the device events detected by the device sensor to a predefined device event sequence (Lee, ¶[0054], "depending on whether the preprocessed vibration signal of the power train during current traveling is corresponded to any one of the atypical signals of the power train based on abnormal vibration big data by components collected in the diagnosis model establishing step or not, it may be determined that the power train is failed S16 or the power train is not failed"; corresponded implies comparing - see also claim 1); and 
when the device events matches the predefined device event sequence, identify the device events as the device event indicator (Lee, ¶[0054], "depending on whether the preprocessed vibration signal of the power train during current traveling is corresponded to any one of the atypical signals of the power train based on abnormal vibration big data by components collected in the diagnosis model establishing step or not, it may be determined that the power train is failed S16 or the power train is not failed").
Regarding claim 23, the combined system of Lee and Peter discloses the invention substantially as applied to claim 20, above, further comprising an environmental sensor configured to detect the external event occurring external to the device (Lee, ¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied").
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Kumar et al. (US 20160009304 A1, hereinafter Kumar), and further in view of Hayward (US 20220005121 A1).
Regarding claim 10, Lee discloses the method of claim 1, further comprising: recording the device malfunction (¶[0043], "¶[0043], "information about the cause of the failure by type and vibration information big data may be collected to create a learning model based on the deep learning through a central server").
Lee does not disclose identifying a trend based on the device malfunction and historical device malfunction data; and sending a notification of the trend to a client device.
Kumar discloses identifying a trend based on the device malfunction and historical device malfunction data (Kumar, ¶[0084], "significant events occur and are reported to the infrastructure level 102 (such as vehicle break downs and/or service facility problems). Communication within the infrastructure level 102 and with the other levels may be done on a real-time or near real-time basis to enable the flow of key information in order to keep the service plans current and distributed to the other levels. Additionally, information may be stored for later analysis of trends or the identification or analysis of particular level characteristics, performance, interactions with other levels or the identification of particular equipment problems" - trend implies the use of historical data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Kumar for identifying a trend based on the device malfunction and historical device malfunction data.
One of ordinary skill in the art would have been motivated because it would enable reduced maintenance time and costs (Kumar, suggested, ¶[0018]).
The combined system of Lee and Kumar does not disclose sending a notification of the trend to a client device.
Hayward discloses sending a notification of the trend to a client device (¶[0189], "In some embodiments, the method 1000 includes determining, via the one or more processors and/or via the trained machine learning model, a likely cause of loss and/or a faulty device causing the emerging trend 1010. As used herein, a faulty device includes a device, component, or software program that does not function or does not meet the specifications when in operation"; ¶[0190], "identifying customers impacted or potentially impacted by the emerging trend, and generating and transmitting a corresponding notification to the customers' mobile devices").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Kumar in view of Hayward to send a notification of the trend to a client device.
One of ordinary skill in the art would have been motivated because it would enable the use of "corrective actions that mitigate damage caused by the emerging trends" (Hayward, ¶[0004]).
Regarding claim 19, Lee discloses the server of claim 11, wherein the processor is further configured to: record the device malfunction (¶[0043], "¶[0043], "information about the cause of the failure by type and vibration information big data may be collected to create a learning model based on the deep learning through a central server").
Lee does not disclose identifying a trend based on the device malfunction and historical device malfunction data; and sending a notification of the trend to a client device.
Kumar discloses identifying a trend based on the device malfunction and historical device malfunction data (Kumar, ¶[0084], "significant events occur and are reported to the infrastructure level 102 (such as vehicle break downs and/or service facility problems). Communication within the infrastructure level 102 and with the other levels may be done on a real-time or near real-time basis to enable the flow of key information in order to keep the service plans current and distributed to the other levels. Additionally, information may be stored for later analysis of trends or the identification or analysis of particular level characteristics, performance, interactions with other levels or the identification of particular equipment problems" - trend implies the use of historical data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Kumar for identifying a trend based on the device malfunction and historical device malfunction data.
One of ordinary skill in the art would have been motivated because it would enable reduced maintenance time and costs (Kumar, suggested, ¶[0018]).
The combined system of Lee and Kumar does not disclose sending a notification of the trend to a client device.
Hayward discloses sending a notification of the trend to a client device (¶[0189], "In some embodiments, the method 1000 includes determining, via the one or more processors and/or via the trained machine learning model, a likely cause of loss and/or a faulty device causing the emerging trend 1010. As used herein, a faulty device includes a device, component, or software program that does not function or does not meet the specifications when in operation"; ¶[0190], "identifying customers impacted or potentially impacted by the emerging trend, and generating and transmitting a corresponding notification to the customers' mobile devices").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Kumar in view of Hayward to send a notification of the trend to a client device.
One of ordinary skill in the art would have been motivated because it would enable the use of "corrective actions that mitigate damage caused by the emerging trends" (Hayward, ¶[0004]).
Claim(s) 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Peter (US 10820292 B1), and further in view of Evans (US 10300394 B1).
Regarding claim 22, the combined system of Lee and Peter discloses the invention substantially as applied to claim 21, above.
The combined system of Lee and Peter does not disclose that to obtain the external event indicator, the processor is configured to: in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer; and match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator.
Evans discloses that to obtain the external event indicator, the processor is configured to: in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and
match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Peter in view of Evans so that to obtain the external event indicator, the processor is configured to: in response obtaining the device event indicator, obtain one or more of: an external event recording and an external event data buffer; and match external event data from the one or more of the external event recording and the external event data buffer to predefined external event patterns to identify the external event indicator.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions.
Regarding claim 24, the combined system of Lee and Peter discloses the invention substantially as applied to claim 23, above.
The combined system of Lee and Peter do not disclose that to obtain the external event indicator, the processor is configured to: compare external event data representing the external event to a predefined external event pattern; and when at least a portion of the external event data matches the predefined external event pattern, identify the external event data as the external event indicator.
Evans discloses compare external event data representing the external event to a predefined external event pattern (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques"); and 
when at least a portion of the external event data matches the predefined external event pattern, identify the external event data as the external event indicator (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Peter in view of Evans so that to obtain the external event indicator, the processor is configured to: compare external event data representing the external event to a predefined external event pattern; and when at least a portion of the external event data matches the predefined external event pattern, identify the external event data as the external event indicator.
One of ordinary skill in the art would have been motivated because it would simplify the recognition of emotions, which is the external event indicator of Lee.
Regarding claim 26, the combined system of Lee, Peter, and Evans discloses the invention substantially as applied to claim 24, above, wherein to obtain the device event indicator, the processor is configured to: in response to obtaining the external event indicator, obtain one or more of: a device event recording and a device event data buffer (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and
correlate device event data from the one or more of the device event recording and the device event data buffer to the external event indicator to identify the device event indicator (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Peter (US 10820292 B1), and further in view of Evans (US 10300394 B1), as applied to claim 24, above, and further in view of Chintakindi (US 9625266 B1).
Regarding claim 25, the combined system of Lee, Peter, and Evans discloses the invention substantially as applied to claim 24, above.
The combined system of Lee, Peter, and Evans does not disclose that that the processor is further configured to: evaluate contextual data related to the external event data which matches the predefined external event pattern; and when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator.
Chintakindi discloses evaluate contextual data related to the external event data which matches the predefined external event pattern (col. 25, lines 59-61, "input device 450 may comprise a microphone capable of receiving an audio input from the user that may be indicative of a level of driver frustration"; col. 27, lines 28-34, "the user device 440 may also receive other information to enhance the accuracy of the road frustration level value associated with one or more segments of a travel route. For example, the user device 440 may receive the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the calculated road frustration level value" - that the external event data matches the predefined external event pattern is disclosed by Evans, as shown in the rejection of claim 32, above); and
when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator (col. 27, lines 28-34, "the user device 440 may also receive other information to enhance the accuracy of the road frustration level value associated with one or more segments of a travel route. For example, the user device 440 may receive the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the calculated road frustration level value").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee, Evans, and Kumar in view of Chintakindi so that the processor is further configured to: evaluate contextual data related to the external event data which matches the predefined external event pattern; and when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator.
One of ordinary skill in the art would have been motivated because it would "enhance the accuracy" of the system (Chintakindi, col. 27, lines 29).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Peter (US 10820292 B1), as applied to claim 20, above, and further in view of Kumar (US 20160009304 A1).
Regarding claim 27, the combined system of Lee and Peter discloses the invention substantially as applied to claim 20, above, wherein the processor is further configured to send an indication of the device malfunction to a server to analyze (Lee, ¶[0043], "information about the cause of the failure by type and vibration information big data may be collected to create a learning model based on the deep learning through a central server, and a feature vector learning model may be established for each type"; ¶[0044], "The central server may generate the feature vector learning model for each type of power train failure based on a high performance GPU, and classify and model the model by type for the type of power train, failure cause extraction and detailed failure components").
The combined system of Lee and Peter does not disclose that the server analyzes trends.
Kumar discloses send an indication of the device malfunction to a server to analyze trends (¶[0084], "significant events occur and are reported to the infrastructure level 102 (such as vehicle break downs and/or service facility problems). Communication within the infrastructure level 102 and with the other levels may be done on a real-time or near real-time basis to enable the flow of key information in order to keep the service plans current and distributed to the other levels. Additionally, information may be stored for later analysis of trends or the identification or analysis of particular level characteristics, performance, interactions with other levels or the identification of particular equipment problems").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Peter in view of Kumar for sending an indication of the device malfunction to the server to analyze trends.
One of ordinary skill in the art would have been motivated because it would provide reduced maintenance time and costs (Kumar, suggested, ¶[0018]).
Claim(s) 28-30, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Evans (US 10300394 B1) and further in view of Kumar (US 20160009304 A1).
Regarding claim 28, Lee discloses a system for detecting device malfunctions (¶[0025], "a system configuration for implementing a failure diagnosis method for power train components"), the system comprising: 
a server (¶[0043], "a central server"); 
a subject device including a device sensor configured to detect device events (¶[0038], "In order to implement the failure diagnosis method for the power train component, a vehicle may be equipped with a vibration sensor"); and 
an environmental sensor configured to detect external events occurring external to the subject device (¶[0038], "In order to implement the failure diagnosis method for the power train component, a vehicle may be equipped with […] an indoor microphone"; ¶[0040], "the indoor microphone measures a driver's voice command and an indoor NVH level"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined"); 
wherein the subject device is configured to: identify a device event indicator from the subject device, the device event indicator indicative of a potential device malfunction (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"); 
obtain an external event indicator from the environmental sensor, the external event indicator indicative of user emotion (¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied"); 
identify a device malfunction at the subject device based on the device event indicator and the external event indicator (¶[0039], "A vibration signal of a power train may be extracted through the vibration sensor, and a pure power train characteristic signal may be determined based on the failure diagnosis AI of the power train components to diagnose whether the power train components is failed or not"; ¶[0061], "the satisfaction and dissatisfaction through evaluation input such as driver's voice recognition may be determined […] it may be guided that there is a possibility that a component other than the power train may be failed so that a careful inspection can be performed, when it is dissatisfied"); and 
send an indication of the device malfunction to the server to analyze (¶[0043], "information about the cause of the failure by type and vibration information big data may be collected to create a learning model based on the deep learning through a central server, and a feature vector learning model may be established for each type"; ¶[0044], "The central server may generate the feature vector learning model for each type of power train failure based on a high performance GPU, and classify and model the model by type for the type of power train, failure cause extraction and detailed failure components").
Lee does not explicitly disclose that the emotion is frustration and that the server analyzes trends.
Evans discloses obtaining an external event indicator from the environmental sensor, the external event indicator indicative of user  frustration (col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee in view of Evans so that the emotion is frustration.
One of ordinary skill in the art would have been motivated because frustration is one of a subset of emotions indicative of dissatisfaction so it would be obvious to try.
The combined system of Lee and Evans does not disclose that the server analyzes trends.
Kumar discloses send an indication of the device malfunction to the server to analyze trends (¶[0084], "significant events occur and are reported to the infrastructure level 102 (such as vehicle break downs and/or service facility problems). Communication within the infrastructure level 102 and with the other levels may be done on a real-time or near real-time basis to enable the flow of key information in order to keep the service plans current and distributed to the other levels. Additionally, information may be stored for later analysis of trends or the identification or analysis of particular level characteristics, performance, interactions with other levels or the identification of particular equipment problems").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee and Evans in view of Kumar for sending an indication of the device malfunction to the server to analyze trends.
One of ordinary skill in the art would have been motivated because it would provide reduced maintenance time and costs (Kumar, suggested, ¶[0018]).
Regarding claim 29, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 28, above, wherein the environmental sensor is integrated with the subject device (Lee, ¶[0038], "order to implement the failure diagnosis method for the power train component, a vehicle may be equipped with a vibration sensor, an indoor microphone, a failure diagnosis AI of the power train components, and an engine controller such as ECU (engine control unit)" - thereby being integrated).
Regarding claim 30, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 28, above, wherein the subject device is configured to: compare a detected device event to a predefined device event sequence (Lee, ¶[0054], "depending on whether the preprocessed vibration signal of the power train during current traveling is corresponded to any one of the atypical signals of the power train based on abnormal vibration big data by components collected in the diagnosis model establishing step or not, it may be determined that the power train is failed S16 or the power train is not failed"; corresponded implies comparing - see also claim 1); and
when the device events matches the predefined device event sequence, identify the device events as the device event indicator (Lee, ¶[0054], "depending on whether the preprocessed vibration signal of the power train during current traveling is corresponded to any one of the atypical signals of the power train based on abnormal vibration big data by components collected in the diagnosis model establishing step or not, it may be determined that the power train is failed S16 or the power train is not failed").
Regarding claim 32, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 28, above, wherein the subject device is configured to: compare external event data representing the external event to a predefined external event pattern (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and 
when at least a portion of the external event data matches the predefined external event pattern, identify the external event data as the external event indicator (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Regarding claim 34, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 32, above, wherein to identify the device event indicator, the subject device is configured to: in response to obtaining the external event indicator, obtain one or more of: a device event recording and a device event data buffer (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups"); and
correlate device event data from the one or more of the device event recording and the device event data buffer to the external event indicator to identify the device event indicator (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
Claim(s) 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Evans (US 10300394 B1) and further in view of Kumar (US 20160009304 A1), as applied to claim 30, above, and further in view of Peter (US 10820292 B1).
Regarding claim 31, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 30, above, wherein to obtain the external event indicator, the subject device is configured to: in response identifying the device event indicator, obtain an external event from the environmental sensor (Lee, Fig. 2, step S24 is only performed after receiving an indication of whether a device is failed or not at step S15; ¶[0060]-[0061], step S24 corresponds to obtaining the evaluation input); and 
match external event data from the one or more of the external event to predefined external event patterns to identify the external event indicator (Evans, col. 32, lines 32-57, "audio signal metrics (voice and/or speech metrics) may be compared to known or learned audio content patterns for individual participants or groups of participants according to one or more emotion recognition and speech recognition techniques to determine information about the participants or groups. In some embodiments, the determined information may, for example, indicate an emotion or emotional state or states (e.g., excitement, stress, fear, shock, surprise, amusement, anger, sadness, happiness, frustration, etc.)").
The combined system of Lee, Evans, and Kumar does not disclose that the external event is an external event recording or an external event data buffer.
Peter discloses in response identifying a device event indicator, obtain one or more of: an external event recording and an external event data buffer from an environmental sensor (col. 15, lines 44-52, "In the case where data associated with an event is copied from the circular buffer into long-term storage, the access and retrieval of data can be triggered by the event of interest. For example, in the case where an event of interest has happened or has been detected, a seek function is used to search back in time in the circular buffer in order to retrieve a particular block of time associated with the trigger or event (e.g., a certain time period before and after a particular timestamp)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee, Evans, and Kumar in view of Peter so that the external event is an external event recording or an external event data buffer.
One of ordinary skill in the art would have been motivated because a buffer would enable a system to maintain data from the place in time when an event is detected, without having to provide continuous data to a long term storage unit.
Regarding claim 35, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 28, above.
The combined system of Lee, Evans, and Kumar does not disclose that to identify the device malfunction, the subject device is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another.
Peter discloses that to identify the device malfunction, the subject device is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another (col. 15, lines 44-52, "In the case where data associated with an event is copied from the circular buffer into long-term storage, the access and retrieval of data can be triggered by the event of interest. For example, in the case where an event of interest has happened or has been detected, a seek function is used to search back in time in the circular buffer in order to retrieve a particular block of time associated with the trigger or event (e.g., a certain time period before and after a particular timestamp)").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee, Evans, and Kumar in view of Peter so that to identify the device malfunction, the subject device is configured to identify the device malfunction when the device event indicator and the external event indicator occur within a threshold time period of one another.
One of ordinary skill in the art would have been motivated because it would limit analysis of data to only areas of interest thus reducing a necessary amount of processing.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Evans (US 10300394 B1) and further in view of Kumar (US 20160009304 A1), as applied to claim 32, above, and further in view of Chintakindi (US 9625266 B1).
Regarding claim 33, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 32, above.
The combined system of Lee, Evans, and Kumar does not disclose that the subject device is further configured to: evaluate contextual data related to the external event data which matches the predefined external event pattern; and when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator.
Chintakindi discloses the subject device is further configured to: evaluate contextual data related to the external event data which matches the predefined external event pattern (col. 25, lines 59-61, "input device 450 may comprise a microphone capable of receiving an audio input from the user that may be indicative of a level of driver frustration"; col. 27, lines 28-34, "the user device 440 may also receive other information to enhance the accuracy of the road frustration level value associated with one or more segments of a travel route. For example, the user device 440 may receive the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the calculated road frustration level value" - that the external event data matches the predefined external event pattern is disclosed by Evans, as shown in the rejection of claim 32, above); and
when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator (col. 27, lines 28-34, "the user device 440 may also receive other information to enhance the accuracy of the road frustration level value associated with one or more segments of a travel route. For example, the user device 440 may receive the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the calculated road frustration level value").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee, Evans, and Kumar in view of Chintakindi so that the subject device is further configured to: evaluate contextual data related to the external event data which matches the predefined external event pattern; and when conditions of the contextual data are satisfied, confirm the external event data as the external event indicator.
One of ordinary skill in the art would have been motivated because it would "enhance the accuracy" of the system (Chintakindi, col. 27, lines 29).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20200118358 A1) in view of Evans (US 10300394 B1) and further in view of Kumar (US 20160009304 A1), as applied to claim 28, above, and further in view of Hayward (US 20220005121 A1).
Regarding claim 36, the combined system of Lee, Evans, and Kumar discloses the invention substantially as applied to claim 28, above, wherein the server is further configured to: record the device malfunction (Lee, ¶[0043], "¶[0043], "information about the cause of the failure by type and vibration information big data may be collected to create a learning model based on the deep learning through a central server"); 
identify a trend based on the device malfunction and historical device malfunction data (Kumar, ¶[0084], "significant events occur and are reported to the infrastructure level 102 (such as vehicle break downs and/or service facility problems). Communication within the infrastructure level 102 and with the other levels may be done on a real-time or near real-time basis to enable the flow of key information in order to keep the service plans current and distributed to the other levels. Additionally, information may be stored for later analysis of trends or the identification or analysis of particular level characteristics, performance, interactions with other levels or the identification of particular equipment problems" - trend implies the use of historical data).
The combined system of Lee, Evans, and Kumar does not disclose send a notification of the trend to a client device.
Hayward discloses send a notification of the trend to a client device (¶[0189], "In some embodiments, the method 1000 includes determining, via the one or more processors and/or via the trained machine learning model, a likely cause of loss and/or a faulty device causing the emerging trend 1010. As used herein, a faulty device includes a device, component, or software program that does not function or does not meet the specifications when in operation"; ¶[0190], "identifying customers impacted or potentially impacted by the emerging trend, and generating and transmitting a corresponding notification to the customers' mobile devices").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lee, Evans, and Kumar in view of Hayward to send a notification of the trend to a client device.
One of ordinary skill in the art would have been motivated because it would enable the use of "corrective actions that mitigate damage caused by the emerging trends" (Hayward, ¶[0004]).
Allowable Subject Matter
Claims 6-8 and 17-18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming all 35 USC 101 rejections set forth, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200193239 A1, which discloses “identification of various event/issue categories or classifications for sequences of objects” based on “one or more machine learning (ML) methods” (¶[0027]) and identifying “issues or events associated with sequences of objects via receiving a stream of sequences of objects (e.g., a stream of user requests or feedback)” (¶[0032]).
US 20220050547 A1, which discloses, at ¶[0049], "local device 120 may include audio sensors configured to detect a user voice, in which one or more processors may be configured to process the user voice to convert into user audio data. The user audio data may be processed by a Natural Language Unit (NLU) engine and/or an Automatic Speech Recognition (ASR) engine to determine user intent. In this embodiment, the NLU and/or ASR may be configured to determine that the user audio data indicates user frustration or user aggravation corresponding to difficulty interacting with the local device user-interface 122. Thus, if the one or more processors determine that the user 140 is frustrated or aggravated, then the local device 120 may determine that the local device user-interface is not responsive".
US 20170094231 A1, which discloses that a “retained portion of the video stream 110 can capture the circumstances leading up to the triggering event” (¶[0017]).
US 20150066430 A1, which discloses that if “an event signal and an extreme event signal are generated within a predetermined time period, the corroboration will provide stronger evidence of there being a fault” (¶[0087]).
US 20160253077 A1, which discloses temporally correlating a first event log data with a second event log (¶[0008]).
US 20120124456 A1, which discloses “contextual indicia may also be used as indicators establishing or confirming mood or emotion” (¶[0090]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446